Citation Nr: 0521417	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected residuals of a left wrist 
fracture.

3.  Entitlement to a compensable disability rating for 
service-connected infectious hepatitis.

4.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

5.  Entitlement to an effective date earlier than September 
26, 2000 for the evaluation of 70 percent for PTSD.

6.  Entitlement to an effective date earlier than September 
26, 2000 for the grant of total disability due to individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1971 and November 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2002 and 
March 2004 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of total 
occupational and social impairment.  

2.  The veteran's residuals of a left wrist fracture are not 
productive of favorable or unfavorable ankylosis.

3. The veteran's infectious hepatitis is nonsymptomatic, 
without demonstrable liver damage with mild gastrointestinal 
disturbance or intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the previous 12-month 
period.

4.  The veteran is shown to have no worse than Level I 
hearing loss bilaterally for VA purposes.

5.  The veteran's claim for PTSD was first received on 
September 26, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 70 percent for service-connected posttraumatic stress 
disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, and 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a left wrist fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Code 5214 through 5215 (2004).

3.  The criteria for a compensable disability rating for 
infectious hepatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7 and 4.114, Diagnostic Code 7345 (2004).

4.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.85, Diagnostic Code 6100 
(2004).

5.  The criteria for an effective date earlier than September 
26, 2000 for a 70 percent disability rating for PTSD are not 
met.  38 U.S.C.A. §§ 5107, 5108, and 5110 (West 2002); 
38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2004).

6.  The criteria for an effective date earlier than September 
26, 2000 for grant of TDIU are not met.  38 U.S.C.A. §§ 5107, 
5108, and 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.158, 3.160 
and 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notices were provided to the 
veteran in October 2000, April 2001 and August 2003, prior to 
the related AOJ decisions.  These letters advised the veteran 
of the first, second and third elements required by the 
Pelegrini II Court as stated above.  In addition, he was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The Statements of the 
Case also notified the veteran of the specific reasons why 
these particular claims were denied, and the information and 
evidence needed to substantiate the claims. 

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in 
October 2000 and April 2001 on his service connection claims.  
When his notice of disagreement raised the new issue of the 
proper rating to be assigned his now service-connected PTSD, 
VA was not required to provide additional VCAA notice.  
Nevertheless, the statement of the case set out the criteria 
by which the veteran's disability was evaluated, thereby 
advising him of the type of evidence that would be needed to 
show entitlement to the benefits sought.  With regard to his 
claims for an earlier effective date, the veteran was 
provided proper VCAA notice in August 2003 on his claims for 
TDIU and increased ratings.  When his notice of disagreement 
raised the new issues of entitlement to an earlier effective 
date, VA was not required to provide additional VCAA notice.  
Nevertheless, the statements of the case set out the criteria 
by which the effective dates were established, thereby 
advising him of the type of evidence that would be needed to 
show entitlement to the benefits sought.  

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, when read as a whole, gave notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim, or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  When the veteran has received notice that 
complies with the statute and regulation, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from June 
2001 through December 2003.  The RO obtained the veteran's 
records from the Social Security Administration.  The veteran 
submitted with his claim for service connection for PTSD a 
letter from a private psychiatrist, but he did not identify 
any other private medical care treatment for his PTSD and the 
letter indicates that that psychiatrist gave none.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The Board notes that the veteran has alleged that VA failed 
to comply with its duty to assist in that it failed to obtain 
all of the veteran's VA treatment records.  In support of 
this allegation, the veteran cites Bell v. Derwinski, 2 Vet. 
App. 611 (1992), which held that VA records are 
constructively part of the record before VA.  The veteran 
claims that all VA treatment for his service-connected 
conditions should be obtained from July 21, 1992 (the date of 
the Bell decision) to the present time, and that these 
records should be reviewed to determine if they indicate an 
earlier effective date is warranted or an increased scheduler 
rating is warranted for his service-connected conditions.  
The Board finds that VA has complied with its duty to obtain 
VA medical treatment records.  It is clear from the VA 
treatment records that the veteran did not seek treatment for 
his service-connected conditions, especially his PTSD, prior 
to June 2001, or at least not at the Boise, Idaho VA Medical 
Center.  The veteran, despite this argument, has not 
identified any other VA facility at which he received 
treatment prior to June 2001.  

Furthermore, this request is to seek evidence of an informal 
claim.  A report of an examination or hospitalization may be 
accepted as an informal claim once a formal claim for 
compensation has been allowed.  See 38 C.F.R. § 3.157.  The 
veteran was not service-connected for any disability prior to 
the October 2002 rating decision which granted service 
connection for PTSD, residuals of a left wrist fracture, 
infectious hepatitis and bilateral hearing loss with an 
effective date of September 26, 2000, which is the date of 
his claim for service connection.  Since no formal claim for 
compensation had been allowed prior to September 2000, any 
report of examination or hospitalization prior to then would 
not be an informal claim, and therefore VA is not required to 
seek out any treatment records prior to September 2000. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
May 2002, September 2003 and October 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
conditions since he was last examined.  The veteran has not 
reported receiving any recent treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in his disabilities has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  


II.  Analysis - Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

PTSD

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical records show Global Assessment of Functioning 
(GAF) scores of 45, 50 and 60 over the past few years.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

In an August 2000 letter to VA, a private psychiatrist who 
evaluated the veteran's psychiatric condition stated that the 
veteran has PTSD stemming from his Vietnam experiences.  This 
psychiatrist reported that the veteran presented to his 
office distressed and tearful and that the veteran related 
exposure to many events involving actual threatened death and 
involving intense fear, helplessness or horror.  The veteran 
reported failed relationships, affective lability, 
detachment, feelings of foreshortened future, and a frequent 
inability to tolerate being around others.  He also reported 
long-standing recurrent and distressing recollections of 
events, including images and thoughts that occur during the 
day as well as distressing nightmares of events related to 
Vietnam.  He reported changes in his affective state from 
irritability and anger to depression, tearfulness and a sense 
of hopelessness.  He reported avoiding all exposure to 
anything that reminds him of Vietnam.  He reported 
experiencing a markedly diminished interest and participation 
in life, which is reflected in his avoidance of people, 
multiple failed jobs and markedly impaired or absent 
relationships.  He reported marked sleep abnormalities, 
irritability and outbursts of anger, difficulty 
concentrating, hypervigilance (as witnessed by psychiatrist) 
and exaggerated startle response (as witnessed by 
psychiatrist).  The psychiatrist referred the veteran to VA 
for evaluation of his PTSD.

VA treatment records show that the veteran has received 
continuous treatment in the Mental Hygiene Clinic at the VA 
Medical Center in Boise, Idaho since June 2001.  At the 
initial intake evaluation on June 7, 2001, the veteran was 
edgy, guarded and very vigilant.  He admitted to having 
severe nightmares for the previous three years, with 
intrusive thoughts of the war.  The psychiatrist noted that 
the veteran showed significant symptoms of PTSD in that he 
was hyperalert, guarded, was re-experiencing events, he lived 
alone and was isolative, and he has difficulty with crowds 
and socializing.  He admitted to using alcohol and marijuana.  
He was also noted to be very fragile and anxious, isolating 
himself to the extreme, unable to sleep, angering easily, and 
having violent nightmares.  His following treatment records 
continue to show difficulty with isolation, avoidance, 
flashbacks, nightmares, depression, anxiety/nervousness, 
irritability, guarding, sleep disturbances, hypervigilance, 
tearfulness, anger, fearfulness of violence, paranoia, and 
alcohol abuse.  

The veteran underwent VA examinations for his PTSD in May 
2002 and October 2003.  Mental status examination at the 
examinations showed the veteran appeared appropriately 
dressed with adequate nutrition and hygiene.  He had fleeting 
to very poor eye contact with the examiner, and moderate 
psychomotor aggravation reflected by almost constant 
fidgeting.  His expressive, reactive and spontaneous 
movements ranged from within normal limits to being fairly 
constricted.  His speech was unremarkable.  He reported his 
mood to be depressed and anxious.  His affect in May 2002 was 
identified as moderately elevated and fairly labile tending 
toward fearfulness and weepiness.  In October 2003, his 
affect was moderately depressed with a fairly monotonic 
change pattern.  He was alert and oriented to person, place, 
time and purpose.  He displayed a good deal of difficulty 
with attention and concentration tests revealing a moderate 
impairment in attention and concentration.  His memory was 
grossly intact.  He had partial to no insight into his mental 
health condition, but he had good judgment related to future 
goals for treatment.  He displayed some negative ruminations 
related to his experiences in Vietnam but did not report any 
obsessions, delusions or compulsions.  He did report, 
however, at the October 2003 examination that he has some 
hallucinations and ongoing suicidal and homicidal ideation 
without plan or intent.  His thinking process was moderately 
tangential. 

As for PTSD symptoms, the veteran reported recurring and 
intrusive stress with recollections of traumatic events, 
recurrent stressing dreams, intense psychological distress 
with physiological reactivity with exposure to cues to 
traumatic events experienced in Vietnam, and persistent 
avoidance of stimuli associated with that trauma.  He had 
numbing of general responsiveness as indicated by efforts to 
avoid thoughts, feelings, conversations, activities, places 
or people that arouse recollection of trauma.  He also 
reported some diminished interest and participation in pre-
trauma activities.  He had severe feelings of detachment and 
severe restricted range of effect.  He reported persistent 
symptoms of increased arousal, indicated by mild sleeping 
impairment, severe irritability and outbursts of anger, 
moderate difficulty with concentration and attention, 
hypervigilance, and exaggerated startle response.  He also 
reported living an extremely isolative experience.

The examiners assigned GAF scores of 50 and 45, respectively, 
which were assigned to signify serious difficulties with 
social and occupational functioning.  

After considering all of the medical evidence and resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that the veteran is not entitled to an evaluation of his PTSD 
in excess of 70 percent.  The veteran exhibits serious 
symptoms of PTSD and is evaluated accordingly for the 
severity of those symptoms.  

The veteran's PTSD does not warrant a higher rating of 100 
percent.  The veteran's symptoms do not demonstrate total 
occupational and social impairment.  The veteran does not 
exhibit such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The VA examiner found the veteran to be 
cooperative, and his speech to be unremarkable.  He denied 
delusions, obsessions and compulsions, although he did report 
some ruminations and hallucinations.  There is no evidence, 
however, that these are persistent or debilitating enough to 
prevent the veteran from functioning.  No inappropriate 
behavior was noted at the examination.  The veteran reported 
no recent trouble with the law.  Although the veteran 
reported at the October 2003 VA examination that he has 
ongoing suicidal and homicidal ideation, he reported no plan 
or intent to act upon such ideation.  He is not, therefore, a 
persistent danger to himself or others.  

There also is no evidence that the veteran is intermittently 
unable to perform the activities of daily living.  The VA 
examiner noted that the veteran appeared appropriately 
dressed with adequate nutrition and hygiene, and the 
treatment records do not reflect any intermittent inability 
to perform daily activities such as maintenance of daily 
hygiene.  The VA examiner also found the veteran to be 
oriented to time and place.  Although there is some evidence 
that the veteran suffers from moderate impairment of 
attention and concentration, his memory was grossly intact 
and he displayed fair judgment in future goals for treatment 
at both VA examinations.  In addition, although the veteran 
reports serious PTSD symptoms such as intrusive thoughts, 
nightmares, avoidance of stimuli, isolation, sleep 
impairment, irritability, outbursts of anger, hypervigilance, 
and exaggerated startle response, the evidence does not show 
that they totally impair the veteran's functioning.  The 
Board notes that, although the veteran is not currently 
working, he was employed many years as a truck driver until 
he had to stop due to a citation for driving under the 
influence of alcohol.  The Board also notes that the evidence 
shows that the veteran would go to a bar to drink so that he 
could be social, that he had a girlfriend in 2001, and that 
he reported spending time at the local American Legion where 
he could socialize with other veterans.  In addition, the 
veteran continues to have some contact with family members.

The veteran's disability picture does not show that an 
evaluation of 100 percent is warranted.  His appeal for a 
disability rating higher than 70 percent is, therefore, 
denied.

Residuals of a Left Wrist Fracture

The veteran's left wrist is current evaluated as 10 percent 
disabling under Diagnostic Code 5299-5215.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, as in the present case, the 
diagnostic code number will be "built-up" as follows: The 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last two digits will be "99" for all 
unlisted conditions.  38 C.F.R. § 4.27.

Diagnostic Code 5214 provides that  unfavorable ankylosis of 
the wrist in any degree of palmar flexion, or with ulnar or 
radial deviation may be rated 50 percent for the major 
extremity and 40 percent for the minor extremity.  Any other 
position, except favorable, may be rated 40 percent for the 
major extremity and 30 percent for the minor extremity.  
Favorable ankylosis in 20° to 30° dorsiflexion shall be rated 
30 percent for the major extremity and 20 percent for the 
minor extremity.  Extremely unfavorable ankylosis will be 
rated as loss of use of hands under Diagnostic Code 5125.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.

Limitation of motion of the wrist (major or minor) with 
dorsiflexion less than 15° or palmar flexion limited in line 
with forearm shall be rated 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows wrist 
dorsiflexion (extension) from 0 to 70 degrees, palmar flexion 
from 0 to 80 degrees, wrist ulnar deviation from 0 to 45 
degrees, and radial deviation from 0 to 20 degrees.  38 
C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Per VA examination, 
the veteran is right-handed.

It is VA's intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The veteran underwent VA examinations in May 2002 and 
September 2003.  At the May 2002 VA examination, the veteran 
reported having intermittent pain in the left wrist, 
worsening with any range of motion.  Range of motion of the 
left wrist was:  dorsiflexion 42 degrees, palmar flexion 60 
degrees, radial deviation 15 degrees and ulnar deviation 32 
degrees.  There was noted tenderness on the dorsal aspect of 
the left wrist and crepitation on movement of the same area.  
X-rays of the left wrist taken in June 2001 indicated a prior 
fracture of the wrist with radial scaphoid joint space loss 
and probable pseudo-arthrosis between the distal and proximal 
pull of the scaphoid.  Some sclerotic changes were also 
noted.

At the September 2003 examination, the veteran reported 
having weakness and stiffness in the left wrist, that it 
tires easily especially with repetitive motion, and that he 
has noted mild loss of grip.  He stated that he only takes 
over-the-counter medications for pain.  He also reported 
noting swelling of the wrist associated with pain on use and 
loss of motion of the wrist.  Range of motion of the left 
wrist was: dorsiflexion 30 degrees, palmar flexion 55 
degrees, radial deviation 12 degrees, and ulnar deviation 30 
degrees.  This represented a diminished range of motion 
compared to the May 2002 examination.  There was noted pain 
on all range of motion of at least a mild degree, mild 
swelling on the dorsum of the wrist, and mild crepitation on 
motion of the wrist.  

VA treatment records do not show any actual treatment for 
complaints related to the left wrist.  They merely note the 
occurrence of the 1971 left wrist fracture, and that it is 
still painful.

The Board finds that the medical evidence does not support a 
disability rating in excess of 10 percent.  The veteran does 
not have limitation of dorsiflexion less than 15 percent or 
palmar flexion limited in line with the forearm, warranting a 
compensable rating under Diagnostic Code 5215.  However, the 
evidence shows that the veteran does have degenerative 
changes to the joint, pain on motion and crepitation 
secondary to the left wrist fracture.  The veteran is 
therefore entitled to a 10 percent evaluation under 38 C.F.R. 
§ 4.59, which recognizes that a painful, unstable or 
malaligned joint, due to healed injury, is entitled to at 
least the minimum compensable rating for the joint.  The 
veteran is not entitled to a higher rating of 20 percent or 
more because there is no evidence of ankylosis of the left 
wrist.  The veteran's appeal for an increased rating in 
excess of 10 percent is, therefore, denied.

Infectious Hepatitis

Service medical records show that the veteran was diagnosed 
in August 1974 to have viral hepatitis.  The veteran was 
placed on convalescent leave for 60 days during which he was 
followed in the medical clinic.  It was noted in October 1974 
that the veteran's enzymes had been within normal limits for 
two weeks, and he was returned to duty.  A report of medical 
examination for separation from service dated in January 1975 
did not indicate any findings of current infectious hepatitis 
although the veteran did report a history of it.

During an initial visit to the Boise VA Medical Center in 
June 2001, tests for hepatitis B antigen were positive.  The 
assessment was history of hepatitis B.

The veteran was granted entitlement to service connection for 
infectious hepatitis by the RO's October 2002 rating 
decision.  The associated disability was rated zero percent, 
effective from September 26, 2000.  The zero percent rating 
has been in effect since that time.

The RO employed Diagnostic Code 7345 to evaluate the 
veteran's service-connected infectious hepatitis.  Prior to 
July 2, 2001, that diagnostic code provided that healed, 
nonsymptomatic hepatitis is rated zero percent disabling.  A 
10 percent rating is assigned for hepatitis with demonstrable 
liver damage with mild gastrointestinal disturbance.  For 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
rating is assigned.  A 60 percent rating is assigned for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is assigned for marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.

The criteria for evaluation of chronic liver disease were 
revised, effective July 2, 2001.  The revised rating criteria 
at 38 C.F.R. § 4.114, Diagnostic Code 7345, chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, auto-immune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C) are as follows:  Nonsymptomatic 
liver disease is rated zero percent.  A 10 percent evaluation 
is warranted for intermittent fatigue, malaise, and anorexia; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with weight loss or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period.  A 100 percent rating 
is assigned for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3) Hepatitis B infection must be confirmed by serologic 
testing in order to evaluate it under diagnostic code 7345.

38 C.F.R. § 4.114, Diagnostic Code 7345 (2003).

The veteran is not entitled to a compensable disability 
evaluation because the preponderance of the evidence 
indicates that the veteran does not meet the criteria for a 
compensable rating under either the former or the revised 
regulations.

Laboratory testing showed normal liver function in January 
2002.  The veteran was seropositive for hepatitis B antigen.  

The veteran underwent a VA examination for hepatitis in 
September 2003.  He did not report any vomiting, hematemesis 
or melena.  He was not receiving any treatment at that time 
for hepatitis.  On physical examination, there was no 
abdominal pain, distention, nausea or other gastrointestinal 
symptoms.  His appetite was good and his weight had been 
stable.  The examiner reported an impression that the veteran 
did not seem to have any symptoms consistent with liver 
disease, as the abdominal examination was entirely 
unremarkable.

Regarding the veteran's claimed liver disability in the 
context of the former rating criteria, the evidence does not 
show that such disability is manifested by demonstrable liver 
damage with mild gastrointestinal disturbance.  Laboratory 
tests have not indicated a liver dysfunction.  The veteran's 
weight has been relatively stable.  He shows no signs of 
malnutrition.  He has not complained of gastrointestinal 
disturbance related to any liver disease.  No outward 
clinical signs of a liver disorder were noted during the VA 
examination in September 2003, nor has he been actively 
treated for liver disease or any residuals of infectious 
hepatitis.  Therefore, the Board finds that the criteria for 
a compensable rating for liver disease under the former 
Diagnostic Code 7345 have not been met.

Also based on these facts, the same finding is warranted when 
considering the veteran's liver disability in the context of 
the revised rating criteria for liver disease.  The record 
does not document a history of intermittent fatigue, malaise, 
and anorexia; or incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration or at 
least one week, but less than two weeks, during any past 12- 
month period during the period at issue here.  Instead the 
record supports a finding that the veteran's infectious 
hepatitis was asymptomatic.

For the foregoing reasons, the Board finds that the criteria 
for a compensable rating for infectious hepatitis under 
either the former or the revised rating criteria of 
Diagnostic Code 7345 have not been met.

Bilateral Hearing Loss

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII.  Table VI correlates the average pure tone sensitivity 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000 Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran underwent VA audio examinations in May 2002 and 
September 2003.  On the authorized audiological evaluation in 
May 2002, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
5
0
20
45
18
LEFT
5
5
50
55
29

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

On the authorized audiological evaluation in September 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
5
35
50
26
LEFT
20
15
55
55
36

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for each ear 
is I.  Applying that numeric designations to Table VII, the 
result shows the veteran is only entitled to a zero percent 
evaluation for his bilateral hearing loss.  The veteran's 
appeal for a compensable evaluation is, therefore, denied.  

Extraschedular Consideration

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004) for the veteran's service-connected conditions.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321 
(2004), an extraschedular evaluation may be assigned in 
exceptional cases where the schedular evaluations are found 
to be inadequate.  The governing norm in such cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has any 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disabilities under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that any of the veteran's service-
connected conditions has resulted in hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that they interfere 
with any employment to a degree that would render the 
application of the regular schedular standards impractical.  
The rating schedule contemplates such impairments as the 
veteran's.  In other words, he does not have any symptoms 
from his service-connected disorders that are unusual or are 
different from those contemplated by the schedular criteria.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 (2004) 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Extraschedular consideration is, therefore, not warranted.


III.  Analysis - Earlier Effective Date Claims

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation, 
however, can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan 
v. Gober, 10 Vet. App. 511 (1997).  The award of an increased 
rating should normally be effective either on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The veteran has claimed an effective date earlier than 
September 26, 2000 for the evaluation of 70 percent for PTSD 
and the grant of TDIU.  The veteran was granted service 
connection for PTSD in an October 2002 rating decision, which 
rated the disability as 30 percent disabling and assigned the 
effective date of September 26, 2000, the date the veteran's 
claim for service connection was received.  In an April 2003 
rating decision, the RO granted an increased rating to 50 
percent for the veteran's PTSD.  In May 2003, the veteran 
filed a claim for increased ratings of all of his service-
connected conditions and TDIU.  In a March 2004 rating 
decision, the RO granted the veteran another increase to 70 
percent for his PTSD effective September 26, 2000.  The RO 
also granted TDIU effective May 12, 2003, the date his claim 
for TDIU was received.  The veteran appealed the assignment 
of the effective dates for these decisions.  In October 200
4, the RO granted an earlier effective date of September 26, 
2000 for the grant of TDIU.  The RO assigned September 26, 
2000 as the effective date because that was the date the 
veteran met the scheduler criteria for TDIU (i.e., the date 
his PTSD was evaluated as 70 percent disabling).  

The Board finds that the veteran is not entitled to an 
effective date earlier than September 26, 2000 for the 
evaluation of 70 percent for PTSD and the grant of TDIU.  
September 26, 2000 is the date that the veteran filed his 
claim for service connection for PTSD.  When the veteran was 
granted service connection for PTSD, the RO assigned this 
date as the effective date for service connection.  The 
effective date of service connection is either the date of 
receipt of the claim or the date entitlement to service 
connection arose, whichever is later, unless the claim was 
filed within one year of separation from service.  (Emphasis 
added.)  38 C.F.R. § 3.400(b)(2)(1).  The veteran last 
separated from service in February 1975, and he filed his 
claim for service connection for PTSD on September 26, 2000.  
The RO, therefore, appropriately assigned September 26, 2000 
as the effective date for service connection.  

In granting an increased rating for the veteran's PTSD, the 
RO determined that the veteran was entitled to the 70 percent 
rating as of September 26, 2000, the date he filed his claim 
for service connection.  This is the earliest date that the 
RO could have granted the veteran under the law.  The veteran 
is, therefore, not entitled to an earlier effective date for 
the evaluation of 70 percent for his PTSD, and his appeal is 
denied.

As to his claim for an effective date earlier than September 
26, 2000 for the grant of TDIU, since a TDIU claim is 
considered to be a claim for an increase, the effective date 
is the earliest date on which it was factually ascertainable 
that the increase had occurred if such date is within one 
year from the date that the claim is filed.  38 C.F.R. 
§ 3.400(o)(2).  The veteran's claim for TDIU was filed on May 
12, 2003.  Thus, pursuant to the regulation, the earliest 
effective date that could be assigned should have been May 
12, 2002.  The RO, however, granted an effective date to 
September 26, 2000, the date that the veteran first met the 
criteria for the establishment of TDIU.  See 38 C.F.R. 
§ 4.16(a).  This was also the date service connection was 
granted for PTSD, which is the disability that the grant of 
TDIU rests upon.  An earlier date is not warranted, because 
the evidence does not show that the veteran met the 
requirements for TDIU prior to September 26, 2000, nor could 
he since he had not filed a claim for service connection 
prior to that date.  The veteran's appeal is, therefore, 
denied.

The veteran sets forth in his Notice of Disagreement and 
substantive appeal several arguments which he believes would 
entitle him to an earlier effective date.  The first claim is 
that VA is obligated to obtain all VA treatments back to 1992 
(required by Bell v. Derwinski, 2 Vet. App. 611 (1992)), and 
to review these treatment records to determine if they 
indicate an earlier effective date is warranted.  The Board 
finds this argument to be unsuccessful.  First, the evidence 
shows that there are no VA treatment records prior to June 
2001.  The letter from the private psychiatrist dated in 
August 2000 indicates that the veteran had never had any 
treatment of any kind for PTSD prior to him seeing the 
veteran, and that he was referring the veteran to VA for 
evaluation.  VA treatment records show that on June 7, 2001 
the veteran was seen for psychiatric evaluation and intake.  
The veteran related that he had never spoken with anyone much 
about Vietnam but that he was willing to begin to do that.  
Therefore, the Board believes that there are no VA treatment 
records available prior to June 2001 upon which an earlier 
effective date could be based on.  In addition, even if there 
were, VA is not permitted to assign an effective date more 
than one year prior to the claim for an increased rating.  
Therefore, even if there were treatment records available, VA 
would only have to obtain them back to May 12, 2002, as the 
veteran's claims for increases was filed on May 12, 2003.  
These records are already in the file.  It is noted that the 
actual effective date assigned to the 70 percent rating for 
PTSD and the grant of TDIU is September 26, 2000, almost 
three years prior to the date the veteran's claims for 
increases were filed.  VA, therefore, does not have any 
further duty to seek additional VA treatment records.

The veteran's second argument is that, since a claim for 
increase can be assigned an effective date up to one year 
prior to the date of the claim, VA should obtain a 
retrospective medical examination or opinion regarding 
whether the increase in the veteran's disability was 
factually ascertainable.  The Board finds this argument to 
also be unprevailing.  There is no authority for VA to obtain 
a retrospective examination or opinion.  As a practical 
matter, a retrospective examination is not possible.  VA 
cannot go back in time to examine the veteran.  He was 
provided with a VA examination in May 2002 at which he 
reported his symptoms experienced during the previous years.  
That is the extent of what VA can do in providing the veteran 
an examination.  Furthermore, a retrospective opinion would 
be mere speculation as there are no medical records in 
existence that the examiner could review and base an opinion.  
Such an opinion would, therefore, be based solely upon the 
history of the veteran, which VA would not consider 
sufficient for rating purposes.  

The veteran also argues that no examination or opinion was 
obtained specifically for adjudicating the veteran's claims 
for an earlier effective date.  The veteran was given 
examinations in May 2002 and September 2003, and VA treatment 
records were obtained for June 2001 through December 2003.  
Sufficient medical evidence is in the file to rate the 
veteran.  Therefore, another VA examination or opinion would 
be superfluous and cumulative.

Finally, the veteran argues that the RO failed to consider 
total and permanent status for his individual unemployability 
rating under 38 C.F.R. § 3.340(b) as an inferred issue.  The 
Board disagrees that the RO was required to make a finding 
that the veteran is permanently disabled in considering the 
veteran's claim for TDIU.  Nevertheless, the Board finds that 
the RO did make such a determination in finding basic 
eligibility to Dependents' Educational Assistance (DEA) under 
38 U.S.C.A. Chapter 35.  Eligibility to DEA benefits is 
derived from a veteran who was discharged under other than 
dishonorable conditions, and has a permanent and total 
service-connected disability; had a permanent and total 
disability in existence at the time of death; or died of a 
service-connected disability.  Since the veteran is alive, 
the only finding that would result in a grant of eligibility 
of DEA benefits is that the veteran is totally and 
permanently disabled by a service-connected disability.

The RO found that the October 2003 VA examination indicated 
that future examinations would not be necessary to ascertain 
the veteran's level of disability.  The RO also determined 
that the record shows a long history of severe PTSD, and it 
does not indicate that significant improvement is expected 
even with time and treatment.  There is no question that such 
determination is a finding of the total and permanent status 
sought by the veteran.  Since a determination has already 
been made for DEA purposes, a second determination for TDIU 
purposes would be redundant.  

For the foregoing reasons, the veteran's appeals seeking an 
earlier effective date for the evaluation of 70 percent for 
PTSD and the grant of TDIU is denied.


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for service-connected posttraumatic stress disorder 
is denied.

Entitlement to an increased disability rating in excess of 10 
percent for service-connected residuals of a left wrist 
fracture is denied.

Entitlement to a compensable disability rating for service-
connected infectious hepatitis is denied.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to an effective date earlier than September 26, 
2000 for the evaluation of 70 percent for PTSD is denied.

Entitlement to an effective date earlier than September 26, 
2000 for the grant of total disability due to individual 
unemployability (TDIU) is denied. 



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


